745 N.W.2d 800 (2008)
Robert J. McMAHON, Aria J. McMahon, and Patrick McMahon, a/k/a Patrick K. McMahon, a/k/a Patrick Kenneth McMahon, Plaintiffs/Counter-Defendants-Appellees,
v.
Charles E. McMAHON, a/k/a Charles McMahon, a/k/a Charles Edwin McMahon, and Maria A. McMahon, a/k/a Maria McMahon, a/k/a Maria Anne McMahon, Defendants/Counter-Plaintiffs-Appellants.
Docket No. 135438. COA No. 270477.
Supreme Court of Michigan.
March 24, 2008.
On order of the Court, the application for leave to appeal the November 6, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.